 In the Matter of E. T. FRAIM LOCK COMPANY,' SAMUEL R. FRAIM,MARY M. FRAIM, SAMUEL E. FRAIM, AND EDWARD T. FRAIM, 2ND,CO-PARTNERS, TRADING AS THE E. T. FRAIM LOCK COMPANYandAMALGAMATED ASSOCIATION OF IRON, TIN AND STEEL WORKERSOF NORTH AMERICA, LODGE 1732In the Matter of E. T. FRAIM LOCK Co.andLOCAL WORKERS UNION#20836CasesNos.C-222 and R-1367SECOND AMENDMENT TO DIRECTION OF ELECTIONAugust 15, 1940The Board having issued a Second Supplement to Decision, Sup-plemental Order, and Direction of Election in the above-entitled pro-ceedings,' and having issued an amendment to the said Direction 'ofElection,' and, thereafter Michael Harris, Sub-Regional Director ofSteelWorkers Organizing Committee, by letter dated August 8,1940,having requested that the name of Amalgamated Association f Iron,Steel and Tin Workers of North America, Lodge 1035,' be removedfrom the ballot in the election directed in this proceeding; and theBoard having duly considered the matter,IT IS HEREBYORDEREDthat the Direction of Election herein, asamended, be, and the same hereby is, further amended by strikingtherefrom the following words, "they desire to be represented byFederal Labor Union No. 20836 or by Amalgamated Association ofIron, Steel and Tin Workers of North` America, Lodge 1035; for thepurposes of collective bargaining, or by neither" and substituting inlieu, thereof the following words, "or not they desire to be representedby Federal Labor Union No.' 20836, for the purposes of collectivebargaining.".' .MR. WILLIAM M. LEISERSON tgOk no partin.theconsiderationofthe above Amendment to Direction of Election.124 N. L. R B. 1190.'' 25 N. L. R. B. 929.'The letter requested that the name of Amalgamated Association of Iron, Steel and Tin Workers ofNorth America,Lodge#1035 and its name does not appear in the Direction of Election or the amendment thereto. It is clear that therequest is for the removal of the name of Lodge 1035 from the ballot.26 N. L. R. B., No. 66.647